Citation Nr: 1733295	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-12 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide agent exposure.  

2.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide agent exposure and as secondary to prostate cancer.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1967 to April 1969.  He was awarded the Vietnam Service Medal and the Vietnam Campaign Medal, and was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  No hearing was requested.


FINDINGS OF FACT

1.  The Veteran did not set foot on Vietnam or serve in the inland waterways of Vietnam during the Vietnam era. 

2.  The Veteran does not contend that his duties on the U.S.S. Corry involved physical presence in Vietnam, service on the inland waterways of Vietnam, or that he was exposed to herbicide agents aboard the U.S.S. Corry; thus, there is no presumption that he was exposed to herbicide agents while serving on active duty. 

3.  The preponderance of the evidence is against a finding that the Veteran's prostate cancer first manifested in service, or within one year thereafter; it has also not been related by competent medical evidence to service or an incident of service origin.

4.  The preponderance of the evidence is against a finding that the Veteran's erectile dysfunction first manifested in service, or within one year thereafter; it has also not been related by competent medical evidence to service or an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer, including as due to exposure to herbicide agents, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for erectile dysfunction, including as due to exposure to herbicide agents and as secondary to prostate cancer, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated October 2008, the Veteran was informed of the evidence and information necessary to substantiate the service connection claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claims.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).  An increase in severity of a nonservice-connected disease or injury shall not be service-connected if it is due to the natural progression of the nonservice-connected condition.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection will also be presumed for certain chronic diseases, including prostate cancer, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2016).

A veteran who, during active military service, served in Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the above-stated period.  38 C.F.R. § 3.307(a)(6).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran actually stepped foot on land in Vietnam or served in the inland waterways in the interior of the Republic of Vietnam ("brown water service" versus "blue water service").  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

If a Veteran is exposed to an herbicide agent during active service and one of the listed diseases manifests any time after service, the disability is presumed related to the exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If herbicide agent exposure is not presumed, the Veteran may attempt to show herbicide agent exposure on a facts-found basis.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Exposure then becomes a matter of fact to be determined by the Board.

Private medical records indicate that the Veteran was treated for prostate cancer in June 2007.  The earliest date of treatment for erectile dysfunction in the records before the Board is July 2007.  As the Veteran's cancer did not manifest within a year of discharge from service, presumptive service connection is not available on that basis.  

The Veteran's personnel records indicate service aboard the U.S.S. Corry.  The Veteran has provided a written history of the ship, which indicates that during the Veteran's tour of duty, the U.S.S. Corry was present in the Mekong Delta and that personnel made trips inland to Vietnam.  See April 2011 correspondence.  Correspondence from the Defense Personnel Records Information Retrieval System (DPRIRS) corroborates presence in coastal waters but states that "[t]he histories and deck logs [of the U.S.S. Corry] do not document that the ship docked, transited inland waters or that personnel stepped foot in the [Republic of Vietnam]."  See March 2011 DPRIRS response.  Consistent with the DPRIRS response, the VA's most recent list of U.S. Navy and Coast Guard ships that operated in Vietnam does not list the U.S.S. Corry.  See http://www.benefits.va.gov/compensation/claims-postservice-agent_orange.asp  (last accessed August 11, 2017).  

Even taking as true the Veteran's correspondence regarding U.S.S. Corry personnel setting foot on Vietnam, there is no evidence or argument that the Veteran set foot on Vietnam.  There is also no evidence or argument that the Veteran was exposed to herbicide agents while serving aboard the U.S.S. Corry.  The Veteran was awarded the Vietnam Service Medal and the Vietnam Campaign Medal, but these distinctions are insufficient to establish physical presence in Vietnam.  The Veteran has not established exposure to herbicide agents on a presumptive or facts-found basis.  

Regarding direct service connection, there are no complaints of prostate problems or erectile dysfunction in the Veteran's service treatment records or personnel files.  There is no additional evidence of in-service occurrence outside of these files, or in lay statements provided by the Veteran.  This lack of evidence is fatal to the Veteran's claims of direct service connection.  The lack of a service-connected disability is also fatal to the Veteran's claim of service connection for erectile dysfunction as secondary to prostate cancer.  

In reaching this determination, the Board does not wish in any way to diminish the Veteran's military service, honesty, or integrity.  Although the Board is sympathetic to the Veteran's condition, because the preponderance of the evidence is against service connection, the claim must be denied.  


ORDER

Entitlement to service connection for prostate cancer, to include as due to herbicide agent exposure, is denied.  

Entitlement to service connection for erectile dysfunction, to include as due to herbicide agent exposure and as secondary to prostate cancer, is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


